             Case 3:16-cr-00440-WHA Document 219 Filed 04/21/20 Page 1 of 2




 1 DAVID L. ANDERSON (CABN 149604)
   United States Attorney
 2
   HALLIE HOFFMAN (CABN 210020)
 3 Chief, Criminal Division

 4 MICHELLE J. KANE (CABN 210579)
   KATHERINE L. WAWRZYNIAK (CABN 252751)
 5 Assistant United States Attorney

 6          1301 Clay Street, Suite 340S
            Oakland, California 94612
 7          Telephone: (510) 637-3680
            FAX: (510) 637-3724
 8          michelle.kane3@usdoj.gov
            katherine.wawrzyniak@usdoj.gov
 9
     Attorneys for United States of America
10

11                                  UNITED STATES DISTRICT COURT

12                               NORTHERN DISTRICT OF CALIFORNIA

13                                      SAN FRANCISCO DIVISION

14
     UNITED STATES OF AMERICA,       ) No. CR 16-00440 WHA
15                                   )
          Plaintiff,                 ) SUPPLEMENTAL JOINT STATUS CONFERENCE
16                                   ) MEMORANDUM
       v.                            )
17                                   )
     YEVGENIY ALEXANDROVICH NIKULIN, )
18                                   )
          Defendant.                 )
19                                   )

20

21

22

23

24

25

26

27

28

     SUPP. JOINT STATUS MEMO.
     CR 16-00440 WHA
             Case 3:16-cr-00440-WHA Document 219 Filed 04/21/20 Page 2 of 2




 1         The parties have met and conferred in response to the Court’s April 20, 2020, Order regarding

 2 the proposed juror questionnaire. ECF No. 217. The parties jointly recommend that the Court add the

 3 questions in the attached document to the proposed questionnaire to follow question number ten.

 4 DATED: April 21, 2020                               Respectfully submitted,

 5                                                     DAVID L. ANDERSON
                                                       United States Attorney
 6

 7                                                     /s/
                                                       MICHELLE J. KANE
 8                                                     KATHERINE L. WAWRZYNIAK
                                                       Assistant United States Attorneys
 9
10
                                                       /s/
11                                                     ADAM G. GASNER
                                                       VALERY NECHAY
12                                                     Attorneys for Nikulin
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     SUPP. JOINT STATUS MEMO.
     CR 16-00440 WHA                               1
